DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-8 are pending in this Office Action.
	
Response to Arguments
Applicant's arguments filed on 12/07/2021 with respect to the rejections of claims 1-8 under 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive. 
On pages 6-9 of Applicant’s Remarks it is argued that Tanaka fails to teach or disclose a “front-exciting Raman amplifier”. Specifically, Applicant argues that Tanaka fails to describe a “front-exciting Raman amplifier” matching that disclosed in Fig. 2 and Par. 51 of Applicant’s specification. Applicant then argues that Tanaka teaches “Raman excitation light is propagated in the opposite direction to the WDM signal”, and thus “Tanaka only discloses a rear-exciting Raman amplifier”. The Examiner respectfully disagrees.  
Applicant is reminded that claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). However, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, 
Contrary to Applicant’s assertion, the term “front-exciting Raman amplifier” does not have a commonly accepted special definition in the art. A search of the USPTO databases with the search string “(front NEAR excit$5 NEAR raman NEAR amplifier)” produces only 1 result, which is the PGPUB of the instant Application. Additionally, a Google search of “front-exciting Raman amplifier” produces only 3 results, all of which are in reference to the PGPUB of the instant Application. Additionally, the Examiner can find no definition for “front-exciting” or “rear-exciting” in relation to Raman amplifiers in any technical dictionary. Therefore, it appears that the terms “front-exciting Raman amplifier” and “rear-exciting Raman amplifier” are terms coined by the Applicant, which do not have a common, accepted definition in the art. Although Fig. 2 and Par. 51 of Applicant’s disclosure may provide an example of what Applicant refers to as a “front-exciting Raman amplifier”, this does not amount to a special definition. Again, Applicant is reminded that where applicant acts as his or her own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Fig. 2 and Par. 51) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As the term “front-exciting Raman amplifier” does not have a special definition provided in Applicant’s Specification, it must be given it’s broadest reasonable interpretation consistent with common meanings of the terms. A Raman amplifier is commonly known to be a device which performs amplification based on the stimulated Raman scattering. Thus, a “front-exciting” Raman amplifier may be reasonably interpreted as any device used for Raman amplification, where excitation light is introduced at an input (i.e. front) of the device. In the present case, Tanaka teaches a device used for Raman amplification (Raman amplification medium 4k, Fig. 1; Abst.; Par. 33-57) wherein excitation light is introduced at a signal input (i.e. front) of the device (excitation light 10 is introduced at WDM light input 15 via coupler 12, Fig. 1; Abst.; Par. 33-57). Therefore, as Tanaka teaches a device used for Raman amplification wherein excitation light is introduced at a signal input (i.e. front) of the device, it is the position of the Examiner that Tanaka teaches a “front-exciting Raman amplifier”, given the above noted broadest reasonable interpretation (as Applicant has not provided any special definitions, and limitations from the specification are not read into the claims).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka et al. US 2002/0044336 A1 (hereinafter Tanaka).
Regarding Claim 1, Tanaka teaches a controller (computation section 40, Fig. 1) for a front-exciting Raman amplifier that amplifies an optical signal transmitted from one end of an optical fiber to other end of the optical fiber (Raman amplification medium 4k, Fig. 1; Abst.; Par. 33-57) by inputting an excitation light to the one end of the optical fiber (Raman excitation light, Fig. 1; Abst.; Par. 33-57), the controller comprising: a memory; and a processor coupled to the memory and configured to (computation section 40 performs computation processing, Fig. 1; Par. 22; Par. 45; Par. 47-57; although Tanaka does not explicitly mention a memory, some form of CRM is inherently present given that the reference shows a computation process to be implemented by a processor that would necessarily require a CRM, e.g., a RAM, to function): acquire communication-related information regarding communication of the optical signal in the optical fiber (acquires a monitored light power of the signal via monitors 13 and 32, Fig. 1; Abst.; Par. 33-57), when the acquired communication-related information does not indicate the communication of the optical signal, set a Raman gain of the front-exciting Raman amplifier based on a first light intensity of an amplified spontaneous scattered light of the excitation light (i.e. when it is determined that an interruption has occurred and no signal is present, the Raman amplifier is shutdown to achieve a minimum value of amplified spontaneous scattered ASS light of the excitation light, Fig. 1; Abst.; Par. 6-17; Par. 33-57; see Fig. 3; Par. 20), and when the acquired communication-related information indicates the communication of the optical signal, set the Raman gain based on a second light intensity of the optical signal output from the optical fiber (i.e. when no interruption is detected and signal light is present, the gain of the 
Regarding Claim 7, Tanaka teaches a controller (computation section 40, Fig. 1) for a front-exciting Raman amplifier that amplifies an optical signal transmitted from one end of an optical fiber to other end of the optical fiber (Raman amplification medium 4k, Fig. 1; Abst.; Par. 33-57) by inputting an excitation light to the one end of the optical fiber (Raman excitation light, Fig. 1; Abst.; Par. 33-57), the controller comprising: a memory; and a processor coupled to the memory and configured to (computation section 40 performs computation processing, Fig. 1; Par. 22; Par. 45; Par. 47-57; although Tanaka does not explicitly mention a memory, some form of CRM is inherently present given that the reference shows a computation process to be implemented by a processor that would necessarily require a CRM, e.g., a RAM, to function): when the optical signal is not being transmitted, calculate a Raman gain of the front-exciting Raman amplifier based on a first light intensity of amplified spontaneous scattered light of the excitation light, and control the front-exciting Raman amplifier so that the calculated Raman gain matches a target value of the Raman gain (i.e. when it is determined that an interruption has occurred and no signal is present, calculation is performed and the Raman amplifier is shutdown to achieve a minimum value of amplified spontaneous scattered ASS light of the excitation light, Fig. 1; Abst.; Par. 6-17; Par. 33-57; see Fig. 3; Par. 20), and when the optical signal is being transmitted, calculate the Raman gain based on a second light intensity of the optical signal output from the optical fiber, and control the front-exciting Raman amplifier so that the calculated Raman gain matches the target value (i.e. when no interruption is detected 
Regarding Claim 8, claim 8 is drawn to the method of using an apparatus the same as claimed in apparatus claim 7. As such, the limitations of claim 8 correspond to limitations of claim 7 and are therefore rejected for the same reason(s) of anticipation as stated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Regarding Claim 3, Tanaka teaches the controller according to claim 1.
Additionally, Tanaka teaches alternate embodiments wherein the processor is configured to: acquire operation information that indicates whether a transmission system that includes the optical fiber and the front-exciting Raman amplifier is in operation (detects a supervisory control signal indicating whether the C and the L bands are in operation, Fig. 9; Par. 85), acquire transmission information that indicates whether the optical signal is being transmitted when the operation information indicates that the transmission system is in operation (acquire light spectral analysis to determine if signal is present, Fig. 8; Par. 84), when setting the Raman gain based on the first light intensity, set the Raman gain based on the first 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Tanaka to include the features, wherein the processor is configured to: acquire operation information that indicates whether a transmission system that includes the optical fiber and the front-exciting Raman amplifier is in operation, acquire transmission information that indicates whether the optical signal is being transmitted when the operation information indicates that the transmission system is in operation, when setting the Raman gain based on the first light intensity, set the Raman gain based on the first light .

Allowable Subject Matter
Claims 2 and 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ohshima et al. US 2002/0041431 A1; Sugaya et al. US 6873455 B2; Kikuchi US 2004/0201882 A1; Kondo et al. US 2015/0365187 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID W LAMBERT/Examiner, Art Unit 2636